Name: Commission Regulation (EEC) No 1366/89 of 18 May 1989 on arrangements for imports into France of certain textile products (category 20) originating in Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries;  trade
 Date Published: nan

 20 . 5 . 89 Official Journal of the European Communities No L 137/9 COMMISSION REGULATION - (EEC) No 1366/89 of 18 May 1989 on arrangements for imports into France of certain textile products (category 20) originating in Thailand Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATIONHaving regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 718/89 (2) and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Thailand and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 20) specified in the Annex hereto and originating in Thailand have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86 on 2 May 1989 Thailand was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Thailand for a provisional period of three months to limit exports to France of products falling within category 20 to 347 tonnes with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products as referred to in Article 1 shipped from Thailand to France before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Thailand to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Thailand on or after 2 May 1989 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from Thailand before the date of entry into force of this Regulation . Whereas paragraph 13 of the said Article 11 of Regulation (EEC) No 4136/86 the quantitative limits are observed by means of a double-checking system in accordance with Annex VI of the said Regulation ; Whereas the products in question exported from Thailand to the Community between 2 May 1989 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by them shipped from Thailand before the date of entry into force of this Regulation ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 79, 22. 3 . 1989, p. 6. It shall apply until 1 August 1989 . No L 137/10 Official Journal of the European Communities 20 . 5 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1989 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 2 May to 1 August 1989 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted Thailand tonnes F 347